DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A, Sub-Species AA (Claims 1-8, 10, and 11; Fig. 8) in the reply filed on 04/29/2022 is acknowledged.
Claims 9, 12-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/29/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 recites the limitation "the second space in which the light conversion layer is not included " in Line 2. There is insufficient antecedent basis for this limitation in the claim.
For the purposes of Examination the Examiner will treat "the second space in which the light conversion layer is not included " as --"a second space in which the light conversion layer is not included "

Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “the first space is sealed by the substrate, the barrier structure, and the passivation layer and filled with air”. Further, Claim 1 recited “the light emitting element is in the first space”.
It is not clear how first space could be filled with air if there is light emitting element already present in the first space.
For the purposes of examination, the Examiner will treat limitation of Claim 6 met if there is air within display device.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


    PNG
    media_image1.png
    528
    550
    media_image1.png
    Greyscale








Claims 1, 3, 6, 10 and 11 are rejected under 35 U.S.C. 102(A1) as being anticipated by Kim et al. (US 2017/0092820 A1).
Regarding Claim 1, Kim  (Fig. 15B) discloses a display device comprising: 
a substrate (“substrate”) [0052]; 
a first electrode (left 124) and a second electrode (right 124) on the substrate (“substrate) and spaced apart from each other in a first direction (horizontal direction); 
a light emitting element (C2, 128) between the first electrode (left 124) and the second electrode (right 124); 
a barrier structure (126) on the substrate and including a first surface (bottom portion of 126), a second surface (right sidewall portion of 126), and a third surface (left sidewall portion of 126); 
a light conversion layer (151a) on the barrier structure (126); and 
a passivation layer (160) on the light conversion layer (151a), wherein 
a first space defined by the second surface (sidewall portion of 126) and the third surface (sidewall of 126) is between the substrate and the barrier structure (126) , wherein 
a second space defined by the first surface (bottom portion of 126) and the second surface (right sidewall of 126) is between the barrier structure (126) and the passivation layer (160), wherein 
the first space and the second space are alternately located in first direction, wherein the light emitting element (C2) is in the first space (See annotated Fig. 15B), and 
wherein the light conversion layer (51a) is in the at least one second space (See annotated Fig. 15B).
Regarding Claim 3, Lee (Fig. 4, 15) discloses the display device according to claim 1, further comprising a color filter (153A) on the light conversion layer (151a).
Regarding Claim 6, Lee (Fig. 4, 15) discloses the display device according to claim 1, wherein the first surface (bottom of 126) is closer to the substrate than is the third surface (left sidewall of 126), and the first surface and the third surface are alternately arranged in the first direction (See annotated Fig. 15B).

Regarding Claim 10, Lee (Fig. 4, 15) discloses the display device according to claim 1, further comprising a light shielding pattern (134) located along the second surface in the second space in which the light conversion layer (151a) is not included, wherein the light shielding pattern includes metal (TiO, AlO) [0068].
Regarding Claim 11, Lee (Fig. 4, 15) discloses the display device according to claim 1, further 
comprising a black matrix (145’) in the second space in which the light conversion layer (151a) is not included, the black matrix being configured to absorb and block incident light [0047].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0092820 A1) in view of Cha et al. (US 2017/0162746 A1).
Regarding Claim 2, Kim discloses the display device according to claim 1.
Kim does not explicitly disclose a third surface has a hole overlapping the light emitting element.
Cha (Fig. 1B) discloses a third surface (130a) has a hole overlapping the light emitting element (120s).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the display device in Kim in view of Cha such that the third surface has a hole overlapping the light emitting element to protect light emitting mesa [0126].
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0092820 A1) in view of Lee et al. (US 2017/0090247 A1).
Regarding Claim 4, Kim (Fig. 4, 15) discloses the display device according to claim 1, wherein the light conversion layer (151A) includes wavelength conversion particles (phosphor) 
Kim does not explicitly disclose a base resin.
Lee (Fig. 4) discloses a light conversion layer (330) includes a base resin (“resin material”) and wavelength conversion particles (331, R, G, B) dispersed in the base resin [0068].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the display device in Kim in view of Lee such that the light conversion layer includes a base resin and wavelength conversion particles dispersed in the base resin to convert the light into light having different colors. [0057].
Regarding Claim 5, Kim in view of Lee discloses the display device according to claim 4, wherein the light conversion layer (330 Lee) layer scattering particles (335, R, G, B Lee) dispersed in the base resin (“resin material” Lee).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0092820 A1) in view of Lim et al. (US 2019/0181202 A1)
Regarding Claim 8, Lee (Fig. 4, 15) discloses the display device according to claim 1, wherein the first space is sealed by the substrate (“substrate”), the barrier structure (126), and the passivation layer (160).
Kim does not explicitly disclose that the first space is filled with air.
Lim (Fig. 2) discloses a first space is filled with air. (AG air gaps) [0028]
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the display device in Kim such that the first space is filled with air to separate pixel regions [0028].
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920. The examiner can normally be reached M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY YEMELYANOV/Examiner, Art Unit 2891                                                                                                                                                                                                        

/MARK W TORNOW/Primary Examiner, Art Unit 2891